Citation Nr: 1417246	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to September 1983.  The Veteran died in March 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from August 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the cause of the Veteran's death and service connection for PTSD for purposes of accrued benefits, respectively.  In August 2012, the appellant testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.

The appellant submitted additional evidence in October 2013 with a waiver of RO consideration.


FINDINGS OF FACT

1.  The appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits within one year of the Veteran's death in March 2010.

2.  At the time of his death, the Veteran was not service connected for any disabilities. 

3.  The record does not show any diagnosis of PTSD, or any other psychiatric disorder that was shown to be etiologically related to service.

4.  The Veteran's death certificate lists the cause of death as advanced stage hepatocellular carcinoma with history of hepatitis C. 

5.  The evidence of record does not demonstrate that a disability of service origin contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  U.S.C.A. §§ 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).

2.  The criteria were not met for service connection for PTSD, for accrued benefits purposes. 38 U.S.C.A. §§ 1132, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent a letter in July 2010 which explained VA's duty to assist her with developing evidence in support of her claims, prior to the adjudication of the claims.
 
For all of these reasons, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, and the Veteran's death certificate, the transcript of the appellant's hearing before the undersigned, and various lay statements of the appellant and the Veteran. 

The appellant was not afforded a medical opinion regarding her claim for service connection.  However, the record does not suggest that the Veteran's cause of death is related to his military service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the appellant be afforded a medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA medical opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appelant has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing the VLJ fully explained the issues that were on appeal and offered to hold the record open for the appellant to submit additional evidence.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Regarding the claim for accrued benefits, the July 2010 letter provided the appellant with specific notice of the evidence necessary to support these claim.  The appellant testified regarding counseling records from the Veteran's church that she wanted to submit at the Board hearing.  She did not later submit the records.  However, the Board notes that the law requires that accrued benefit claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death. 38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.

II. Law and Analysis: Accrued Benefits

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013). The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 C.F.R. § 3.1000(d)(4).

A review of the record reveals that in January 2010, the Veteran was denied service connection for PTSD.  He later died in March 2010 before the expiration of the appeals period.  Therefore, this claim was pending at the time of his death.  See 38 C.F.R. § 3.1000(d)(5).

The appellant, the Veteran's widow, filed a claim for DIC and accrued benefits in June 2010, well within one year of the Veteran's death.  The accrued benefits claim is thus considered timely.  See 38 C.F.R. § 3.1000(c).

The appellant's claim is claim to establish service connection for PTSD. As part of his original claim the Veteran had stated that he was exposed to psychological and mental hardship in service, and because drugs and alcohol were so readily available in the military, drinking and drugs became his coping mechanism.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The record is negative for any diagnosis of PTSD or any psychiatric disability.  The Veteran's service treatment records are negative for any psychiatric treatment other than for abuse of drugs and alcohol.  His separation examination also shows normal clinical evaluation.  The appellant testified that the Veteran's discharge under Chapter 13 indicated that he had mental health problems.  The Veteran's DD-Form 214 shows that the Veteran received a discharge under honorable conditions under Chapter 13 AR 635-200 for unsatisfactory performance.  The personnel records are negative for any disciplinary action, but the service treatment records note that the Veteran was treated for alcohol and drug abuse.

After service treatment records are negative for any findings of PTSD.  A March 2007 VA treatment record notes that the Veteran had some symptoms of depression, but the Axis I diagnosis was alcohol dependence, cocaine abuse episodic in remission.  There is no medical evidence relating these symptoms of depression to military service.  The finding of depression was noted along with the Veteran's substance abuse history.  

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected. 38 U.S.C.A. § 105(a) ; 38 C.F.R. §§ 3.1(m) , 3.303(c)(3) and (d).  Indeed, VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In this case the Veteran does not have any service-connected disability.  Therefore, the exception to the general rule of alcohol abuse being considered willful misconduct does not apply.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not have PTSD or any other psychiatric disorder related to his military service, other than his history of drug and alcohol abuse, which is considered to be the result of the Veteran's misconduct.  While the Veteran was competent to report that he started using drugs and alcohol in service as a coping mechanism, there is no probative evidence of record that the Veteran developed a psychiatric disorder in service; or that any post-service psychiatric problems were first developed in service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he was not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any psychiatric disorder diagnosed after service were merely speculation as to a possible cause as he was not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran had any psychiatric disability related to his military service.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for PTSD for purposes of accrued benefits are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  Law and Analysis: Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's liver cancer, which caused his death is related to his military service, because he started drinking in the military as a result of the stress of service, which in turn, caused his hepatitis C and liver cancer.

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4). 

The service treatment records are negative for any findings of hepatitis C and/ or liver disorder.  A June 2010 letter from the Veteran's treating VA physician notes that the Veteran was first diagnosed with hepatitis C in 1994 and was found to have cirrhosis during evaluation in 2007.  He subsequently developed a mass lesion in the liver that proved to be liver cancer.  The physician noted that cirrhosis and the development of liver cancer are part of the natural history of chronic hepatitis C.  A private oncologist submitted letters in July 2010 and July 2011 noting that the Veteran had been diagnosed with hepatocellular cancer, which probably resulted from cirrhosis, which was caused by hepatitis C and alcoholism.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's cause of death is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's cause of death and his military service are the appellant's assertions.

The Board acknowledges that the appellant was married to the Veteran since 1986 and is competent to report that which she observed in the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The appellant is also competent to report what the Veteran told her about his service in the military.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, while the appellant is competent to report her recollections and observations about the Veteran's history, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  The appellant's lay statements and testimony regarding the onset and treatment of the Veteran's liver disorders must be viewed in conjunction with the objective medical evidence of record.  And, the ultimate probative value of her lay testimony and statements is determined not just by her competency, but also her credibility to the extent her statements and testimony concerning this are consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this regard, the Board finds that when weighing the appellant's statements and testimony against the medical evidence of record, the preponderance of the evidence shows that hepatitis C, cirrhosis, and liver cancer were not established in service and that there was no continued symptomatology of a liver disorder from service until 11 years after his separation from service in 1994, when he was diagnosed with hepatitis C.  Thus, the Board has accorded her statements lesser probative weight in this case than the other evidence of record.

And to the extent that the appellant has argued that the Veteran's liver cancer is related to his drinking alcohol to excess in service, as noted, disability resulting from alcohol or drug abuse is considered willful misconduct and generally cannot be service connected. 38 U.S.C.A. § 105(a) ; 38 C.F.R. §§ 3.1(m) , 3.303(c)(3) and (d).  Indeed, VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The limited exception to the general rule that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability,  does not apply to the Veteran's case, as he is not service-connected for any disability.  See  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The appellant contends that the Veteran's cause of death is related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The appellant's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, she is not competent to establish a medical etiology merely by her own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, her statements regarding the etiology of the Veteran's cause of death are merely speculation as to a possible cause as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cause of death is related to his military service.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


